 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Jeremy Pinson,                                 No. CV-13-02059-TUC-DCB
10                    Plaintiff,                        ORDER
11       v.
12       Unknown Party, et al.,
13                    Defendants.
14
15            On October 25, 2018, this Court ordered the United States Marshall to serve the
16   Summons and First Amended Complaint (Doc. 16) on the Bureau of Prisons (BOP),
17   pursuant to the directives set out in the Court’s Order (Doc. 80) issued on May 30, 2018.1
18   Those directives included the following: “The United States Marshal must send by certified
19   mail a copy of the Summons for Defendant Bureau of Prisons [(BOP)], a Summons for the
20   United States, the Second Amended Complaint, and this Order to (1) the civil process clerk
21   at the office of the United States Attorney for the District of Arizona; (2) the Attorney
22   General of the United States; and (3) the Bureau of Prisons pursuant to Federal Rules of
23   Civil Procedure 4(i)(1) & (2).” (Order (Doc. 80) at 8.)
24            To be clearer, service must be performed precisely pursuant to these directives—no
25   other means of tendering the Summons and First Amended Complaint will do. The
26
27   1
      The Court initially ordered service on May 30, 2018, and in that Order the United States
     Marshal was ordered to retain the Summons, a copy of the Second Amended Complaint,
28   and a copy of [the Screening Order (Doc. 80)] for future use.
 1   certified mail2 must be addressed as follows: (1) the civil process clerk at the office of the
 2   United States Attorney for the District of Arizona, Tucson Division at: 405 West Congress
 3   St., Suite 4800, Tucson, AZ 85701;3 (2) the Attorney General of the United States at: The
 4   Department of Justice, 10th and Constitution Ave, N.W., Washington, D.C. 20053; and (3)
 5   the Bureau of Prisons at: 320 First St. N.W., Washington, D.C. 20534. A review of the
 6   docket reflects that the United States Attorney for the District of Arizona has been served.4
 7   (Doc. 94.) The United States Marshal shall immediately comply with this Court’s prior
 8   Order and complete the service on the BOP by certified mail.
 9          Additionally, the Court addresses the Plaintiff’s Motion for Subpoenas. (Doc. 95.)
10   The Plaintiff seeks discovery broader than the scope of this case, which is limited to
11   allegations against individual BOP officers that they showed inmates Pinson’s law
12   enforcement files from the Department of Justice (DOJ) identifying her cooperation, i.e.,
13   labeling her a snitch, thereby, causing her to be assaulted.         She brings an Eighth
14   Amendment claim under Bivens5 against the officers and alleges a Privacy Act claim
15   against the BOP. There is no relevancy to the discovery sought pursuant to the requested
16   subpoena.
17          Accordingly,
18          IT IS ORDERED that the Motion for Subpoena (Doc. 95) requested for issuance
19   to the House Government Oversight and Reform Committee for materials related to
20   misconduct by high-ranking BOP officials and coverup by DOJ officials is DENIED.
21          ///
22          ///
23          ///
24          ///
25
     2
       Certified mail is a special delivery provided by the United States Postal Service (USPS).
26   3
       The United States Attorney for the District of Arizona may be served, pursuant to Fed. R.
     Civ. P. 4(i)(A)(i) by hand-delivery.
27   4
       In this case, the United States Attorney for the District of Arizona was served, pursuant
     to Fed. R. Civ. P. 4(i)(A)(i) by hand-delivery.
28   5
       Bivens v. Six Unknown Named Agents for Federal Bureau of Narcotics, 403 U.S. 388
     (1971).

                                                 -2-
 1         IT IS ORDERED that the United States Marshal shall complete service by certified
 2   mail of the Summons, the First Amended Complaint, and a copy of this Order,
 3   immediately.
 4         Dated this 11th day of March, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -3-
